Citation Nr: 9917677
Decision Date: 11/05/99	Archive Date: 12/06/99

DOCKET NO. 94-12 708               DATE NOV 05, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for neck disability.

3. Entitlement to service connection for left shoulder disability.

4. Entitlement to an increased evaluation for left carpal tunnel
syndrome, currently rated as 10 percent disabling.

5. Entitlement to an increased evaluation for right carpal tunnel
syndrome, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from October 1977 to December
1981. A December 1996 decision of the Board of Veterans' Appeals
(Board) found that new and material evidence had been submitted to
reopen the veteran's claims for entitlement to service connection
for disabilities of the low back, neck, and left shoulder and
remanded the reopened claims to the Department of Veterans Affairs
(VA) Regional Office (RO) in Cleveland, Ohio, for additional
development. The December 1996 action also remanded the issues of
entitlement to increased evaluations for right and left carpal
tunnel syndrome to the RO for additional development and referred
the raised issue of entitlement to a total disability rating based
on unemployability due to service-connected disabilities to the RO
for adjudication. The veteran was examined by VA between December
1997 and February 1998, and a May 1998 rating decision granted
increased evaluations of 10 percent, effective December 16, 1997,
for right and left carpal tunnel syndrome; the rating decision
denied entitlement to a total disability rating based on
unemployability due to service-connected disabilities. A May 1998
supplemental statement of the case denied the reopened claims for
service connection for disabilities of the low back, neck and left
shoulder. The case was returned to the Board in November 1998.
Since there is no correspondence on file subsequent to the May 1998
rating decision expressing disagreement with the denial of a total
disability rating, this matter is not currently before the Board.

- 2 -

The issues of entitlement to service connection for low back, neck,
and left shoulder disabilities will be addressed in the remand
portion of this action.

FINDINGS OF FACT

1. All available evidence necessary for an equitable determination
of the veteran's increased rating claims has been obtained.

2. There is no more than mild incomplete paralysis of the right
median nerve.

3. There is no more than mild incomplete paralysis of the left
median nerve.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for right
carpal tunnel syndrome have not been met. 38 U.S.C.A. 1155, 5107(a)
(West 1991); 38 C.F.R. 4.7, 4.20, 4.124a, Diagnostic Code 8599-8515
(1999).

2. The criteria for an evaluation in excess of 10 percent for left
carpal tunnel syndrome have not been met. 38 U.S.C.A. 1155, 5107(a)
(West 1991); 38 C.F.R. 4.7, 4.20, 4.124a, Diagnostic Code 8599-8515
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations for right and left
carpal tunnel syndrome are well grounded within the meaning of 38
U.S.C.A. 5107(a). Additionally, the facts relevant to the claims
have been properly developed and the statutory obligation of VA to
assist the veteran in the development of these claims has been
satisfied. Id.

3 -

Disability evaluations are determined by the application of a
schedule of ratings that is based on the average impairment of
earning capacity. 38 U.S.C.A. 1155. Separate diagnostic codes
identify the various disabilities. 38 C.F.R. Part 4 (1999). Where
there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating; otherwise, the lower rating will be assigned. 38 C.F.R.
4.7. When an unlisted condition is encountered, it is permissible
to rate it under a closely related disease or injury in which not
only the functions affected but the anatomical localization and
symptomatology are closely analogous. 38 C.F.R. 4.20.

In accordance with 38 C.F.R.  4.1, 4.2, 4.41, 4.42 (1998) and
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has
reviewed all evidence of record pertaining to the history of the
veteran's bilateral carpal tunnel syndrome. The Board has found
nothing in the historical record which would lead it to conclude
that the current evidence of record is not adequate for rating
purposes, nor has the Board found any of the historical evidence in
this case to be of sufficient significance to warrant a specific
discussion herein.

Evidence on file indicates that the veteran is left-handed.

According to an October 1990 medical report from Hugh Moncrief,
M.D., a neurologist, the veteran's medical history included a left
carpal ligament release; the veteran complained of pain in both
arms and shoulders and of numbness down both arms, radiating to the
small fingers of both hands. Dr. Moncrief's impression was diffuse
myofascial complaints without radiculopathy.

VA outpatient records reveal that the veteran complained of
weakness in both hands in July 1991. Complaints of pain in
September 1991 included the left lower forearm. November 1991 X-
rays of the elbows, forearms, and wrists were considered normal.

4 -

A February 1992 statement from Dr. Moncrief reveals that the
veteran's symptoms of numbness, tingling and pain in both upper
extremities continued unabated after his left carpal ligament and
right ulnar nerve releases. The diagnosis was diffuse myofascial
syndrome involving the neck, shoulder, chest, abdominal
musculature, and lower back.

According to a March 1992 Physical Evaluation Board report, the
veteran was found not physically qualified for active duty in the
United States Naval Reserve because of disabilities that included
release of carpal tunnel neurolysis of the medial nerve.

According to a July 1993 statement from Dr. Moncrief, he was
treating the veteran for upper extremity problems, weakness, and
bilateral carpal tunnel syndrome, which were related to his
November 1979 service injury.

The veteran testified at a personal hearing at the RO in August
1993 that his family doctor confirmed that he had wasting away of
the hands due to his service-connected bilateral carpal tunnel
syndrome.

A September 1993 letter from Dr. Moncrief reveals that the
veteran's complaints in July 1991 included stiffness and pain in
the left forearm; he complained in October 1991, and in 1992 and
January 1993, of left wrist pain.

VA Physical Therapy records for August and September 1994 reveal
that range of motion of the wrists was within normal limits.

On VA general medical examination in December 1997, the veteran
gave a history of left carpal tunnel release in 1984, with symptoms
returning approximately six months later. The diagnoses included
bilateral carpal tunnel syndrome.

On VA peripheral nerve examination in January 1998, the veteran's
complaints included pain and numbness in both hands. Physical
examination revealed normal muscle bulk, including of the thenar
eminences of both hands and the intrinsic hand

5 -

muscles. There was a very mild hypalgesia, which was thought to
show impairment in the right medial nerve territory. Tinel's sign
was absent. The assessment was bilateral carpal tunnel syndrome
with mild residual symptoms and status post release of the left
carpal tunnel.

On VA orthopedic examination in January 1998, the veteran
complained of swelling of both hands and fingers, with tingling and
burning sensations in the fingertips, especially the little and
index fingers of both hands. The fingers were sometimes cold,
stiff, and difficult to move. The veteran described the pain as
severe, lasting for days and weeks. Sometimes ice and a TENS unit
helped to alleviate the pain. Hand activity, such as gripping,
carrying something, or writing, accentuated the symptoms. His said
that his hands and wrists were weak, that he dropped things, and
that he got hand cramps whenever he drove.

Physical examination in January 1998 revealed 60 degrees of
dorsiflexion and palmar flexion and 40 degrees of radial and ulnar
deviation in the right wrist; the left wrist had 65 degrees of
dorsiflexion and palmar flexion and 40 degrees of radial and ulnar
deviation. The flexors and extensors of the wrist had normal power.
There was no evidence of muscle wasting. There was subjective
evidence of some slightly diminished sensations that did not fit
into any dermatomal or nerve distribution pattern, including the
median nerve. Tinel's sign was strongly positive in the left hand
and over the left elbow area, suggestive of recurrent carpal tunnel
syndrome and ulnar nerve entrapment at the elbow; Tinel's was
mildly positive on the right. Right hand pinching movement was
considered slightly weaker, primarily because the veteran was not
thought to be putting full effort into it; left hand pinch was
considered to be within normal strength, although the veteran
appeared reluctant to put full effort into it. Forearm reflexes and
bilateral upper extremity vibration sense were normal.

It was noted on examination in January 1998 that X-rays of the
hands showed some cyst formation on the ulnar side of the left
carpal lunate bone, which was thought to be either related to
rheumatoid arthritis or some arthritic changes; otherwise, there
was no evidence of any joint space narrowing or arthritic changes
of the hands. The

6 -

diagnoses included status post carpal tunnel surgery of the left
hand with some residuals in the left hand and also some possibility
of carpal tunnel syndrome in the right hand. February 1998
electromyography and nerve conduction studies (NCS) of both upper
extremities revealed residuals of right ulnar neuropathy, but no
evidence of recurrent left carpal tunnel syndrome or any other
lower motor neuron pathology.

Under DC 8515, mild incomplete paralysis of the median nerve
warrants a 10 percent evaluation; a 30 percent evaluation is
warranted for moderate incomplete paralysis of the median nerve of
the major extremity and a 20 percent evaluation is warranted for
moderate incomplete paralysis of the median nerve of the minor
extremity. Complete paralysis of the median nerve involves the hand
inclined to the ulnar side, the index and middle fingers more
extended than normally, considerable atrophy of the muscles of the
thenar eminence, the thumb in the plane of the hand (ape hand);
pronation incomplete and defective, absence of flexion of the index
finger and feeble flexion of the middle finger, cannot make a fist,
index and middle fingers remain extended; cannot flex distal
phalanx of thumb, defective opposition and abduction of the thumb
at right angles to palm; flexion of wrist weakened; pain with
trophic disturbances. 38 C.F.R. 4.124a, Diagnostic Code 8515.

The term "incomplete paralysis" indicates a degree of lost or
impaired function substantially less than the type pictured for
complete paralysis, whether due to varied level of the nerve lesion
or to partial regeneration. When the involvement is wholly sensory,
the rating should be for the mild, or at most, the moderate degree.
38 C.F.R. 4.124a.

A 10 percent evaluation is warranted for limitation of wrist motion
with dorsiflexion less than 15 degrees or palmar flexion limited in
line with forearm; no higher evaluation is provided for limitation
of motion of the wrist. 38 C.F.R. 4.71a, Diagnostic Code 5215
(1999).

The veteran is currently assigned separate 10 percent evaluations
for his right and left carpal tunnel syndrome under Diagnostic Code
8515, due to mild incomplete

- 7 -

paralysis. Because the veteran's service-connected right and left
carpal tunnel syndrome involves a nerve disability and not a
musculoskeletal disability, DeLuca v. Brown, 8 Vet. App. 202
(1995), and the provisions of 38 C.F.R.  4.40, 4.45 (1998), are not
applicable to this case.

Although the veteran testified at his August 1993 RO hearing that
his family doctor confirmed that he had wasting away of the hands
due to his service-connected bilateral carpal tunnel syndrome, no
muscle wasting of the hands was found on VA examinations in January
1998. Range of motion of the wrists was considered normal in August
and September 1994, and flexion was to 60 degrees on the right and
65 degrees on the left in January 1998. While Tinel's sign was
strongly positive on the left and mildly positive on the right on
orthopedic examination in January 1998, it was absent on peripheral
nerve examination in January 1998. Pinching motion of the hands was
considered to be generally within normal limits on orthopedic
examination in January 1998, and only very mild hypalgesia was
noted on peripheral nerve evaluation in January 1998. There was
subjective evidence of some slightly diminished sensations that did
not fit into any dermatomal or nerve distribution pattern,
including of the median nerve. Additionally, NCS in February 1998
did hot show any recurrent carpal tunnel syndrome. The assessment
on peripheral examination was bilateral carpal tunnel syndrome with
mild residual symptoms. The Board concludes that the above findings
show no more than mild incomplete paralysis of both median nerves
due to carpal tunnel syndrome. Therefore, the symptomatology does
not more nearly approximate the criteria for an evaluation in
excess of 1 0 percent for either left or right carpal tunnel
syndrome.

ORDER

An evaluation in excess of 10 percent for right carpal tunnel
syndrome is denied.

An evaluation in excess of 10 percent for left carpal tunnel
syndrome is denied.

8 -

REMAND

With respect to the claims for service connection for low back,
neck, and left shoulder disabilities, the Board notes that the
December 1996 Board remand directed that the veteran should be
given orthopedic and neurological examinations by board certified
physicians, if available, to determine the nature and extent of any
current low back, neck, or left shoulder disability. Indicated
studies, including X- rays, were to be performed and the physicians
were to provide opinions as to whether it is at least as likely as
not that any current low back, neck, and/or left shoulder
disability originated in service or is attributable to any event in
service. A review of the record reveals that X-rays were taken of
the low back, neck, and right shoulder, but not of the left
shoulder. Additionally, although the peripheral nerve examiner
provided an opinion on the relationship between the veteran's low
back and neck disabilities and his military service, the orthopedic
examiner said that he would provide an opinion after the NCS became
available but did not do so.

The Board also notes that the issue of entitlement to service
connection for reflex sympathetic dystrophy has been raised by the
January 1998 VA orthopedic findings and has not been adjudicated by
the RO.

In light of the above, additional development is needed prior to
final adjudication. Consequently, this case is REMANDED to the RO
for the following actions:

1. The veteran should be requested to provide the names, addresses
and approximate dates of treatment for any health care providers,
including VA, who may possess additional records pertinent to any
pending claim. After obtaining any necessary consent forms for the
release of the veteran's private medical records, the RO should
obtain, and associate with the file, all records noted by the
veteran that are not currently on file.

- 9 -

2. After the above, the RO should arrange for a VA orthopedic
examination of the veteran by a physician with appropriate
expertise to determine the nature and etiology of any current low
back, neck, or left shoulder disability, to include reflex
sympathetic dystrophy. The claimsfolders, including a copy of this
REMAND, must be made available to the examiner for study, and the
examination report should reflect that the claims folders were
reviewed. Any necessary tests or studies, including X-rays,
especially of the left shoulder, should be conducted, and all
findings should be reported in detail. After review of all of the
material in the claims files, including the veteran's service
medical records, the examiner should provide an opinion as to
whether it is at least as likely as not that any current low back,
neck, and/or left shoulder disability, including reflex sympathetic
dystrophy, originated in service or is attributable to any event in
service, including, but not limited to, a fall in November 1979.
The examiner should also provide an opinion as to whether the
veteran's service-connected bilateral carpal tunnel syndrome caused
or chronically worsened any current low back, neck, or left
shoulder disability, to include reflex sympathetic dystrophy. The
rationale for all opinions expressed should be provided, to include
why the examiner's conclusions, on peripheral nerve examination in
January 1998, as to the relationship between the veteran's low back
and neck disabilities and his military service are incorrect, if
the orthopedic examiner's opinions are different.

3. Thereafter, the RO should review the claimsfolders and ensure
that all developmental actions, including the

- 10-


medical examination and requested opinions, have been conducted and
completed in full. The RO should then undertake any other indicated
development and should readjudicate the claims of entitlement to
service connection for low back, neck, and left shoulder
disabilities. The RO should also adjudicate the raised claim for
entitlement to service connection for reflex sympathetic dystrophy.

4. If the benefits sought on appeal are not granted to the
veteran's satisfaction, or if a timely notice of disagreement is
received with respect to any other matter, the RO should issue a
supplemental statement of the case on all issues in appellate
status and provide the veteran and his representative with an
appropriate opportunity to respond. The veteran should also be
informed of the requirements to perfect an appeal of any new issue
addressed in the supplemental statement of the case.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. All issues properly
in appellate status should be returned to the Board at the same
time. By this REMAND, the Board intimates no opinion as to any
final outcome warranted. No action is required of the veteran until
he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and
argument on the matters the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO. The law
requires that all claims that are remanded by the Board or by the
United States Court of Appeals for Veterans Claims for additional
development or other appropriate action must be

- 11 -

handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L.No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8,44-8.45 and 38.02-38.03.

SHANE A. DURKIN 
Member, Board of Veterans' Appeals



